Citation Nr: 0108318	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty form July 1969 to December 
1971.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was 
scheduled to appear before a Member of the Board at a hearing 
in Washington, D.C. in April 2001.  The veteran canceled this 
hearing in March 2001.


REMAND

Upon review, the Board observes that the veteran had a VA 
examination in May 1998 and that the RO obtained a statement 
from the veteran's private psychologist.  However, during the 
pendency of this appeal, there was a change in the law with 
respect to the duty to assist.  Moreover, the veteran and his 
representative contend that the examiner did not perform an 
adequate examination and that the examiner was biased toward 
the veteran based on the veteran's degree in psychology.  The 
Board notes that the examiner reported that according to his 
paperwork the veteran was rated 10 percent for schizophrenia.  
However, the claims folder clearly shows that the veteran had 
a 30 percent evaluation for bipolar disorder with history of 
psychotic features.  Thus, it does not appear that the 
examiner had reviewed the claims folder.  

Additionally, the Board notes that this examination was 
performed in May 1998, almost 3 years ago, and that while the 
examiner noted that the veteran was treated by a private 
psychologist, it does not appear that the examiner was 
afforded the opportunity to review the private psychologist's 
December 1999 letter after it was received.  The VA's duty to 
assist a claimant includes obtaining a thorough and 
contemporaneous examination and opinion in order to determine 
the nature and extent of the veteran's disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

Furthermore, the veteran's private psychologist, M.I.R., in a 
December 1999 letter on the veteran's behalf, indicated that 
he treated the veteran on a weekly basis and that the veteran 
was also receiving treatment by psychiatrists at the VA.  
However, the Board notes that copies of the private 
psychologist's treatment records are not contained in the 
claims file and VA medical records pertaining to the 
veteran's treatment by VA psychiatrists from 1998 to present 
are not of record.  Under the VA's refined duty to assist, 
every effort must be made to obtain medical records 
pertaining to the veteran's treatment by his private 
psychologist and at the VA. 

Accordingly, due in part to the change in the law brought 
about by the Veterans Claims Assistance Act of 2000 as well 
as the need for an adequate examination, the Board REMANDS 
this case for the following:

1.  After obtaining the appropriate 
release, the RO should contact Dr. M.I.R. 
and request copies of his records of the 
veteran's treatment from 1997 to present.  
Upon receipt, these records should be 
associated with the claims folder.  If 
the RO is unable to obtain these records, 
the RO should provide a written 
explanation of the efforts and results in 
the claims folder. 

2.  The RO should obtain the veteran's VA 
medical records from 1997 to present and 
associate them with the claims folder.  
Again, if the RO is unable to obtain 
these records, the RO should provide a 
written explanation of the efforts and 
results in the claims folder. 

3.  The veteran should be afforded a VA 
psychiatric examination, by a different 
examiner than the one who performed the 
May 1998 examination, as to nature and 
extent of the veteran's bipolar disorder.  
The claims folder to include all medical 
reports and opinions, should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score.  
All other special studies and tests 
should be performed.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	
		
	CHERYL L. MASON 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




